Citation Nr: 0213324	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  99-12 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1964.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal of a February 1999 rating decision 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  In a November 2000 
decision, the Board denied entitlement to a prestabilization 
rating under 38 C.F.R. § 4.28 and denied entitlement to a 
temporary total rating under 38 C.F.R. § 4.30.  The Board 
remanded the issue of entitlement to a temporary total rating 
under 38 C.F.R. § 4.29 to the RO for further development of 
the record.  This issue has now been returned to the Board 
for further appellate consideration.

The Board notes that in March 2001, the RO issued a statement 
of the case addressing the issue of entitlement to an 
increased evaluation of residuals, 1st and 2nd degree burns, 
left lower abdomen, currently evaluated as 10 percent 
disabling.  In January 2002, the veteran submitted a VA Form 
9 in regard to that issue.  In a February 2002 letter to the 
veteran, the RO informed him that his VA Form 9, Substantive 
Appeal, was not timely filed and could not be considered.  
The veteran has not submitted any notice of disagreement as 
to the RO's determination that his substantive appeal was 
untimely.  Thus, neither the issue of entitlement to an 
increased evaluation of residuals, 1st and 2nd degree burns, 
left lower abdomen, currently evaluated as 10 percent 
disabling, nor timeliness of the January 2002 substantive 
appeal are presently before the Board for appellate 
consideration.  


FINDINGS OF FACT

1.  The veteran has been granted compensation benefits 
pursuant to 38 U.S.C.A. § 1151 for residuals of 1st and 2nd 
degree burns to the left lower abdomen.

2.  In May 1994, the veteran was not hospitalized for a 
service-connected disability for a period in excess of 21 
days.  

3.  A meritorious claim demonstrating the need for post-
hospital care and a prolonged period of convalescence so as 
to warrant referral to the Director, Compensation and Pension 
Service, under 38 C.F.R. § 3.321(b)(1) has not been 
presented.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total evaluation 
for a service-connected disability requiring hospital 
treatment or observation have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.29 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes a VA 
examination report as well as VA treatment records and 
private hospital records.  Significantly, no additional 
pertinent evidence has been identified by the veteran as 
relevant to the issue on appeal.  In a May 2001 letter, the 
RO informed the veteran of the enactment of the VCAA and 
explained the duty to assist.  The RO also informed the 
veteran of what evidence was needed from him and where to 
send such information.  Thus, the veteran was effectively 
furnished notice of the types of evidence necessary to 
substantiate his claim as well as the types of evidence VA 
would assist him in obtaining.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Under these circumstances, no 
further action is necessary to assist the veteran with his 
claim.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to a temporary total evaluation under 38 C.F.R. 
§ 4.29.  The discussions in the rating decision, statement of 
the case, and supplemental statement of the case have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of the claim and has notified him of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the veteran or 
his representative for further argument as the Board's 
consideration of the new law and new regulations in the first 
instance does not prejudice the veteran.  See generally 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Analysis

A review of the record reflects that in an October 1998 
rating action, the veteran was granted entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
1st and 2nd degree burns of the left lower abdomen, evaluated 
as 10 percent disabling effective from April 20, 1994.  The 
veteran asserts that he is entitled to a temporary total 
evaluation under 38 C.F.R. § 4.29 and that consideration of 
38 C.F.R. § 4.29(g) is warranted.  

38 C.F.R. § 4.29 contemplates ratings for service-connected 
disabilities requiring hospital treatment or observation.  
The regulation provides that a total disability rating (100 
percent) will be assigned without regard to other provisions 
of the rating schedule when it is established that a service-
connected disability has required hospital treatment in a VA 
or an approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  Subsection (g) 
provides that meritorious claims of veterans who are 
discharged from the hospital with less than the required 
number of days but need post-hospital care and a prolonged 
period of convalescence will be referred to the Director, 
Compensation and Pension Service, under 38 C.F.R. 
§ 3.321(b)(1).  

The record demonstrates that the veteran suffered a non-
service-related injury in July 1973 resulting in fractures of 
C5, C6, and C7 with quadriplegia.  VA treatment records 
demonstrate that the veteran was admitted to a VA facility on 
April 20, 1994 with complaints of right lower quadrant pain 
and recurrent episodes of hypotension, associated with 
syncopal episodes.  On May 9, 1994, the veteran was referred 
to a private hospital facility for studies of autonomic 
dysfunction.  During the course of his studies for autonomic 
dysfunction, there was a malfunction of the equipment and the 
veteran sustained first and second degree burns of the lower 
left abdomen.  

VA clinical notes dated May 9, 1994 demonstrate blistering 
and erythema secondary to thermal burns of the left lower 
abdomen.  Subsequent VA clinical records demonstrate the 
veteran's burns were cleaned and dressed.  The clinical notes 
indicate the veteran was pleasant, cooperative, and in his 
wheelchair without complaints on May 10, 1994.  Clinical 
records dated May 11, 1994 through May 13, 1994 demonstrate 
that the veteran's blisters were healing very well with cream 
treatment.  It was also noted that the veteran voiced no 
complaints and was in no apparent distress.  A May 13, 1994 
dermatology consult indicates patchy erythema with crusting 
and no evidence of infection.  Clinical records dated from 
May 14, 1994 to May 20, 1994 demonstrate continued treatment 
of the burned areas with cream.  A May 14, 1994 nursing note 
indicates the veteran was turned from his right side to his 
back and slept all night.  The blisters were noted as dried 
on May 16, 1994.  The veteran was noted to be without 
complaints on May 19, 1994 and he was discharged on May 20, 
1994.  The VA hospital summary indicates that the veteran's 
burns had been treated with Silvadene cream and dressings and 
were healing well.  

A January 1995 VA treatment record is silent for any 
complaints or findings relevant to the burns to the left 
lower abdomen.  Upon VA examination dated in November 1996, 
the veteran complained of suffering from sensitivity and pain 
caused by wearing clothing.  It was noted that the veteran's 
wife reported having to change the veteran's position during 
the night because of irritation and severe pain of the left 
abdominal wall post burning.  The examiner noted three well-
healed scars of the left abdomen, irregular in shape and 
hypopigmented.  It was noted that the veteran was tender and 
painful at the site of the scars.  A relevant diagnosis of 
three different scars of the left abdomen, painful and tender 
upon touching, of unclear etiology was noted.  

As previously noted, the veteran was granted entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
1st and 2nd degree burns to the left lower abdomen in an 
October 1998 rating action.  

A June 1999 statement from a VA nurse indicates that she 
discovered 1st, 2nd, and 3rd degree burns on the left side of 
the veteran's chest, side, and abdomen while giving him a 
shower after testing at a private hospital.  She noted that 
the veteran stayed in the hospital a few more weeks after 
that time and was then discharged home where his wife 
attended to his burns.  The nurse stated that the depth of 
these burns had to take months to heal.  She also stated the 
veteran still had a bad burning feeling down his side due to 
these burns.  A December 1999 statement from the veteran's 
spouse indicates that the veteran was placed on antibiotics 
and medicated dressings for treatment of his burns in 1994.  
She stated that after the veteran's discharge from the VA 
medical facility, she continued to treat the veteran's burns 
with medication prescribed by the doctors for another eight 
months.  She noted that since that time his left side was 
constantly burning as if it was on fire.  

Following a full and thorough review of the evidence of 
record, the Board concludes that the criteria for entitlement 
to a temporary total evaluation under 38 C.F.R. § 4.29 have 
not been met.  

Although the veteran was hospitalized from April 20, 1994 to 
May 20, 1994, the burns at issue did not occur until May 9, 
1994.  The veteran remained hospitalized for no more than 12 
days following that event.  Thus, the medical evidence does 
not demonstrate that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a period in excess of 21 days.

The veteran argues that he has submitted a meritorious claim 
demonstrating the need for post-hospital care and a prolonged 
period of convalescence such that his claim should be 
referred to the Director, Compensation and Pension Service 
under 38 C.F.R. § 3.321(b)(1).  See 38 C.F.R. § 4.29(g).  In 
support of his claim, the veteran points to the June 1999 
statement from a VA nurse and to the statement from his wife 
indicating that she had to treat the veteran's burns with 
medication for eight months after his discharge from service.  

The Board has considered the veteran's argument, but is 
compelled to disagree.  The pertinent VA medical records 
demonstrate that the veteran suffered 1st and 2nd degree burns 
to his left lower abdomen area.  There is no medical finding 
of third degree burns to any area.  This medical evidence 
contradicts the VA nurse's statement that she discovered 
third degree burns on the veteran.  Furthermore, her 
statement that the veteran's burns had to take months to heal 
is speculative and not supported by any reference to first 
hand knowledge based upon treatment or medical evidence.  
Additionally, VA clinical records demonstrate that the 
veteran's burns were healing very well at the time of his 
discharge in May 1994 with crusting and no signs of 
infection.  During his hospitalization, the veteran was 
continually noted as having no complaints and was also 
described as sleeping throughout the night.  Furthermore, a 
January 1995 VA clinical record demonstrates no complaints by 
the veteran regarding his burns.  

The Board concludes that the fact that the veteran's burns 
continued to require the administration of medicated cream 
does not demonstrate post-hospital care and a prolonged 
period of convalescence so as to warrant assignment of a 
temporary total evaluation, particularly in light of the 
medical evidence demonstrating that the burns were healing 
well and the veteran was without complaints at discharge.  
The Board notes that the veteran's quadriplegia disability is 
not service-connected and the medical evidence does not 
support a finding that the 1st and 2nd degree burns to the 
left lower abdomen area, in and of themselves, required a 
prolonged period of convalescence so as to warrant the 
assignment of a temporary total rating.  

Although the Board does not doubt that the veteran's burns 
took a good bit of time to heal completely and fully 
acknowledges that the scars are tender and painful upon 
touching, this evidence does not demonstrate a severe burn 
disability with a need for post-hospital care and a prolonged 
period of convalescence so as to warrant referral to the 
Director, Compensation and Pension Service for the assignment 
of a total disability rating.  Accordingly, the Board does 
not find a meritorious claim warranting referral to the 
Director, Compensation and Pension Service under 38 C.F.R. 
§ 3.321(b)(1).  


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

